ITEMID: 001-75579
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF JELEN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born 1973 and lives in Celje.
6. On 5 October 1996 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company A.
7. On 29 October 1997 the applicant instituted civil proceedings against A in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 3,000,000 Slovenian tolars (approximately 12,500 euros) for the injuries sustained. In the course of the proceedings the applicant increased her claim to 16,575,386 Slovenian tolars.
Between 26 April 1999 and 20 January 2006 the applicant lodged five preliminary written submissions and/or adduced evidence.
The court held a hearing on 28 January 2000 and adjourned it in order to obtain medical expert opinions.
On 3 February 2000 the court appointed the Commission for the Expert Opinions at the Ljubljana Faculty of Medicine (“the Expert Commission”) to draw up relevant expert opinions.
On 30 May 2000 and 24 November 2000 the applicant made requests that some experts be excluded from the proceedings. She also addressed such requests directly to the Expert Commission.
Between 14 March 2002 and 11 March 2003 the court four times summoned the experts to produce their reports.
On 13 August 2004 the court received three expert opinions from the Expert Commission together with the case-file. Four expert opinions remained to be filed.
On 10 December 2004 the applicant urged the court to immediately decide on her requests concerning the exclusion of experts.
On 29 June 2005 the court issued a decision rejecting the before mentioned requests finding that they had been lodged out of time. The decision was served on the applicant on 15 July 2005 and she appealed on 18 July 2005. On 8 September 2005 the Celje Higher Court (Višje sodišče v Celju) rejected her appeal.
The remaining four expert opinions were submitted by the end of October 2005
On 14 February 2006 a hearing was held. The new hearing was scheduled for 4 April 2006.
The proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
